Board of Mgrs. of W. Amherst Off. Park Condominium v RMFSG, LLC (2017 NY Slip Op 06772)





Board of Mgrs. of W. Amherst Off. Park Condominium v RMFSG, LLC


2017 NY Slip Op 06772


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


996 CA 17-00336

[*1]BOARD OF MANAGERS OF WEST AMHERST OFFICE PARK CONDOMINIUM, PLAINTIFF-APPELLANT,
vRMFSG, LLC, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. (APPEAL NO. 2.) 


PHILLIPS LYTLE LLP, ROCHESTER (ANTHONY J. IACCHETTA OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
RODNEY A. GIOVE, NIAGARA FALLS, FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (James H. Dillon, J.), entered November 10, 2016. The order denied plaintiff's motion seeking, inter alia, summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Board of Mgrs. of W. Amherst Off. Park Condominium v RMFSG, LLC ([appeal No. 1] ___ AD3d ___ [Sept. 29, 2017]).
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court